DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 5, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,244,308 (Esposito).
Regarding claim 1, Esposito (embodiment of Figures 10-12) teaches a package assembly for adjusting package assembly volume, the package assembly comprising: 
a static package body (55), the static package body defining a static body volume and comprising a body rim (56); and 
a dynamic package body (50), the dynamic package body being actuable for providing a dynamic body volume and comprising a rim-receiving groove (51a), a body wall (51), and at least one resilient portion (52), the rim-receiving groove for receiving the body rim (Figure 12), the dynamic package body defining a dynamic package assembly volume with the static package body when the rim-receiving groove receives the body rim;
the at least one resilient portion extending intermediate the body wall and the rim-receiving groove and being resiliently actuable intermediate (a) a relaxed configuration for defining a maximum package assembly volume when in a closed configuration with the static package body (Figure 11; not shown attached to container) and (b) an actuated configuration defining a minimum package assembly volume when in the closed configuration with the static package body (Figure 12).
Regarding claim 2, the at least one resilient portion further comprises at least one wall-engaging portion (51b), the at least one wall-engaging portion resiliently actuating a static body wall (55a) of the static package body when the dynamic package body is in the actuated configuration thereby providing a body-to-body locking mechanism for cooperatively maximizing body-to-body attachment (Examiner notes glass has a degree of resilience, albeit significantly less than plastic, but would result in a degree of resilient actuation). 
Regarding claim 5, Esposito (embodiment of Figures 10-12) teaches a package assembly for adjusting package assembly volume, the package assembly comprising:
a first package body, the first package body comprising a body rim (56), and a second package body (50), the second package body comprising a rim-receiving groove (56);
a select package body as selected from the group consisting of the first and second package bodies being actuable for providing a dynamic body volume and further comprising a body wall (51), and at least one resilient portion (52), the rim-receiving groove for receiving the body rim (Figure 12), the select package body thereby defining a dynamic package assembly volume when the rim-receiving groove receives the body rim; 
the at least one resilient portion extending intermediate the body wall and the rim- receiving groove and being resiliently actuable intermediate (a) a relaxed configuration for defining a maximum package assembly volume when in a closed configuration (Figure 11; container not shown) and (b) an actuated configuration defining a minimum package assembly volume when in the closed configuration (Figure 12).
Regarding claim 6, the first package body is a static package body and the second package body is a dynamic package body, the at least one resilient portion further comprises at least one wall-engaging portion (51b), the at least one wall-engaging portion resiliently actuating a static body wall (55a) of the static package body when the dynamic package body is in the actuated configuration thereby providing a body-to-body locking mechanism for cooperatively maximizing body-to-body attachment (Figure 12).
Regarding claim 9, Esposito teaches a dynamic package body for adjusting body volume, the dynamic package body comprising:
a body wall (51), at least one resilient portion (52), and attachment means for attaching the dynamic package body to a select second package body (51a), the dynamic package body defining a dynamic package assembly volume with the select second package body when attached thereto; 
the at least one resilient portion extending intermediate the body wall and the attachment means and being resiliently actuable intermediate (a) a relaxed configuration (Figure 11) for defining a maximum package assembly volume when in a closed configuration and (b) an actuated configuration (Figure 12) defining a minimum package assembly volume when in the closed configuration.
Regarding claim 10, in combination with the select second package body (25), the select second package body being selected from the group consisting of a second dynamic package body and a static package body.
Regarding claim 11, the at least one resilient portion further comprises at least one wall-engaging portion (51b), the at least one wall-engaging portion resiliently actuating a static body wall (55a) of the static package body when the dynamic package body is in the actuated configuration thereby providing a body-to-body locking mechanism for cooperatively maximizing body-to-body attachment (Examiner notes glass has a degree of resilience, albeit significantly less than plastic, but would result in a degree of resilient actuation). 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,244,308 (Esposito) as applied above under 35 USC 102(a)(1).
Regarding claim 3, Esposito teaches all limitations substantially as claimed, but fails to teach the at least one resilient portion is L-shaped, the L-shaped resilient portion being connected to an inner groove wall of the rim- receiving groove at a first pivot point and comprising a base portion and an upright portion, the base portion extending inwardly from the inner groove wall and the upright portion extending substantially parallel to the inner groove wall when in the relaxed configuration, the base portion being coplanar with the inner groove wall and the upright portion extending inwardly relative to the inner groove wall when in the actuated configuration.
However, Examiner notes that the tab (22d) of the embodiment of Figures 1-3 teaches the claimed L-shaped configuration.  See annotated Figure 3 below having a white letter “L” superimposed on the Figure. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Esposito’s embodiment of Figures 10-12 with that of Figures 1-3, providing a tab (22d) in place of the tab (52d) motivated by aesthetics, and because such would have a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

    PNG
    media_image1.png
    302
    343
    media_image1.png
    Greyscale

Regarding claims 7 and 12, the at least one resilient portion is L-shaped (as modified above), the L-shaped resilient portion being connected to an inner groove wall (51) of the rim-receiving groove at a first pivot point (52h) and comprising a base portion (52j) and an upright portion (the vertical span of the L-shape as seen above in the annotated Figure 3), the base portion extending inwardly from the inner groove wall and the upright portion extending substantially parallel to the inner groove wall when in the relaxed configuration, the base portion being coplanar with the inner groove wall and the upright portion extending inwardly relative to the inner groove wall when in the actuated configuration (Figure 12).

6.	Claims 4, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,244,308 (Esposito) as applied above under 35 USC 102(a)(1) to claims 1, 5, and 10 in view of US 2010/0140267 (Sellari).
Regarding claims 4, 8, and 16, Esposito as applied above teaches all limitations substantially as claimed, but fails to teach the dynamic package body is pivotally attached to the static package body by way of a living hinge. 
Sellari teaches it is known to connect a plug-fit closure to the base container by way of a living hinge, for purposes of tamper-evidencing. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of Esposito, connecting the dynamic package body to the static package body by way of a living hinge, as taught by Sellari, motivated by the benefit of tamper evidencing.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the container of Esposito, Examiner notes that because Esposito teaches a glass container, it would be obvious to form the container of plastic in a known manner, having a predictable outcome absent a teaching of an unexpected result.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

7.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,244,308 (Esposito) as applied above under 35 USC 102(a)(1) to claim 9, in view of US 5,253,781 (Van Melle).
Regarding claim 13, Esposito teaches all limtiations substantially as claimed, but fails to teach the package being stackable with a series of identical dynamic package bodies, the series of identical package bodies having a relatively reduced stacked body height when in the relaxed configuration as compared to a relatively increased stacked body height when in the actuated configuration.
Van Melle teaches it is known to form lids having an upwardly extending projection (16) similar to that of the L-shaped pull tab (22d) of Esposito, to have the ability to stack in order to reduce stacked height, by tapering the sides of the projection walls forming them to be frustoconical, as seen in Figure 4. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dynamic package body of Esposito, forming it such that it is stackable (e.g. forming the tab sides of Esposito to be frustoconical), as taught by Van Melle, motivated by the benefit of reducing collective height, as is well known in the art, having a predictable outcome absent a teaching of an unexpected result.  Moreover, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
Regarding claim 14, the at least one resilient portion is configured to (a) decrease stacked body height when in the relaxed configuration and (b) increase stacked body height when in the actuated configuration (Examiner asserts that the structure of Esposito, when modified to stack as above with respect to claim 13, would perform in the claimed manner, because it teaches all claimed physical structures of the invention.  See MPEP 2112.01(I) as well as MPEP 2114(II)). 
Regarding claim 15, the at least one resilient portion comprises at least one wall-engaging portion, the at least one wall-engaging portion for supporting the dynamic package body atop the attachment means of an underlying dynamic package body when in the actuated configuration thereby increasing stacked body height, the attachment means nesting with attachment means of successively stacked dynamic package bodies when in the relaxed configuration thereby decreasing stacked body height (Examiner asserts that the structure of Esposito, when modified to stack as above with respect to claim 13, would perform in the claimed manner, because it teaches all claimed physical structures of the invention).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733